Citation Nr: 0603060	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-05 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for neuropathy of the 
lower extremities (other than service-connected right tibial 
nerve lesion).  

2.	Entitlement to service connection for arthritis of the 
lower extremities (other than service-connected right knee).  

3.	Entitlement to service connection for arthritis of the 
back.  

4.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for cardiovascular 
disease.  

5.	Whether new and material evidence as been submitted to 
reopen a claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of 
residuals of a radical prostatectomy due to prostate 
carcinoma resulting from treatment rendered by VA in the 
early 1990's.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in April 1997 and in 
September 2003.  Most recently, service connection has been 
granted for tinnitus and for bilateral hearing loss.  This 
completes the appeal as to those issues.  A total rating 
based on individual unemployability has also been recently 
granted.  The remaining issues for appellate review are those 
set out on the title page.




FINDINGS OF FACT

1.	Service connection for coronary heart disease was last 
denied by the RO in a March 1993 rating action.  The veteran 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the March 1993 decision denying service connection 
for coronary artery disease, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.	In an April 1997 decision, the Board denied entitlement to 
compensation benefits for the residuals of a radical 
prostatectomy due to prostatic carcinoma under the provisions 
of 38 U.S.C.A. § 1151.  It was essentially held that there 
was no additional disability as a result of VA treatment or 
failure to treat.

4.	Evidence received subsequent to the April 1997 decision of 
the Board is cumulative and, when considered with evidence 
earlier of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.	Peripheral neuropathy of the lower extremities, other than 
a right tibial nerve lesion, was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event or related to a service 
connected disease or injury.  

6.	Arthritis of the lower extremities, other than arthritis 
of the right knee was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event or related to a service connected 
disease or injury.  

7.	Arthritis of the spine was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event or related to a service 
connected disease or injury.  

CONCLUSION OF LAW

1.	The additional evidence submitted subsequent to the March 
1993 decision of the RO, which denied service connection for 
coronary artery disease, is not new and material; thus, the 
claim for service connection for this disability is not 
reopened, and the June 1981 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).

2.	The additional evidence received subsequent to the April 
1997 decision of the Board is not new and material, the claim 
is not reopened and the November 1991 Board decision is 
final.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2000)

3.	Peripheral neuropathy of the lower extremities was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.	Arthritis of the lower extremities, other than arthritis 
of the right knee was neither incurred in nor aggravated by 
service, may not be presumed to have been incurred in 
service, or related to a service connected disease or injury. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

5.	Arthritis of the spine was neither incurred in nor 
aggravated by service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

New and Material Evidence

Service connection for a heart disorder was previously denied 
by the RO in May 1946, June 1989 and March 1993 rating 
decisions.  The veteran did not appeal these determinations.  
In such cases, the last decision is to be finalized.  Evans 
v. Brown 9 Vet. App. 273 (1996).  It must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  While 
this regulation has been changed, that change is for claims 
filed on or after the effective date of the new regulation, 
which is in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R § 3.156(a)).  

Evidence of record at the time of the RO's prior decisions 
included the service medical records that do not show any 
indication of heart disease.  The evidence first shows 
indications of heart disease in treatment records dated in 
the early 1990's, with no indication that the symptomatology 
is related to service.  The evidence submitted by the veteran 
consists primarily of records of treatment many years after 
service that does not indicate in any way that the conditions 
are service connected.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  

Compensation benefits for the residuals of prostate cancer 
under the provisions of 38 U.S.C.A. § 1151 was previously 
denied by the Board in an April 1997 decision.  It was 
essentially held that there was no evidence of additional 
disability as a result of VA treatment or lack of treatment.  
Under such circumstances, the decision of the Board is final, 
with the exception that a veteran may later reopen his claim 
if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The regulation applicable 
to prior denials by the Board is the same as that applicable 
to prior denials of the RO.  The veteran applied to reopen 
his claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 in April 1999.  

Effective October 1, 1997, the statute provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A disability is a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and: (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility as defined 
in 38 U.S.C. § 1701(3)(A), and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C. Chapter 31.  38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  The regulation further provides, in 
part, that benefits will not be payable for the continuance 
or natural progress of disease or injury for which VA 
treatment is authorized.  38 C.F.R. § 3.358(b)(2).  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of VA treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of treatment.  Benefits are not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The evidence of record at the time of the Boards April 1997 
decision included medical records of VA outpatient treatment 
dated during 1992 when the veteran was seen for a history of 
voiding difficulty, urinary frequency and complaints of 
dribbling of two-years duration.  The assessment was of 
bladder neck obstruction or benign prostatic hypertrophy and 
a urologic consultation was recommended.  The consultation 
was not scheduled; however, and a private urologist, in 
October 1992 found carcinoma of the prostate for which the 
veteran underwent a radical prostatectomy in December 1992.  
There was no evidence of a recurrence of the prostate cancer 
in the medical records.  In an April 1994 opinion, a VA 
physician stated that he had reviewed the veteran's medical 
records and concluded that the delay in treatment, between 
January 1992 and October 1992, had not had an ascertainable 
effect on the outcome of the veteran's surgery or on his 
survival.  On this basis, the Board found that there was no 
competent evidence that there was any VA treatment or 
omission of treatment that had resulted in residuals of a 
radical prostatectomy that would have otherwise occurred.  In 
other words, there was no evidence of additional disability 
resulting from VA treatment or lack thereof.  

In April 1999, the veteran requested that his claim for 
compensation benefits for the residuals of prostate surgery 
under the provisions of 38 U.S.C.A. § 1151 be reopened.  He 
has essentially argued similar contentions as those prior to 
the denial of these benefits in 1997.  In support of his 
claim copies of medical records showing follow-up treatment 
for the residuals of his prostectomy have been associated 
with the claims folder.  These records do not indicate that 
the veteran had additional disability as a result of VA 
treatment or lack thereof.  As with the prior issue, this 
type of evidence, which consists primarily of records of 
treatment many years after the fact that does not indicate in 
any way that compensation benefits are payable, is not new 
and material evidence upon which the claim may be reopened.  
Under these circumstances, the application must be denied.  
Any change in statute does not change the outcome as the 
basis of the original denial remains the same under the 
applicable regulations.

Service Connection

The veteran is claiming service connection for neuropathy of 
his lower extremities, other than the right tibial nerve 
lesion for which service connection has been established.  
Review of the record shows that the veteran has undergone 
nerve conduction velocity (NCV) and electromyographic (EMG) 
testing, in 1995 and 1996, that are consistent with a 
peripheral neuropathy of the lower extremities.  In August 
1997, however, a VA physician indicated that he was unable to 
relate this neuropathy with any service-connected etiology.  
Further review shows that the veteran had no complaints of 
neuropathy during service and that on VA examination in 
January 1948 it was specifically noted that neurologic trauma 
or disease was not found.  Finally, on examination by VA in 
March 2005, it was noted that the veteran had sensory 
peripheral neuropathy that was initially diagnosed on EMG 
study in 1994 and shown on later studies.  The examiner 
stated that it was more likely than not that this neuropathy 
was related to the veteran's longstanding diabetes mellitus 
and that there was nothing specific in the veteran's service 
related injuries that would cause a diffuse peripheral 
neuropathy as is shown in the lower extremities.  Review of 
the extensive evidence of record does not disclose medical 
evidence that shows that there is any relationship between 
service or the veteran's current service connected 
disabilities and any current findings of peripheral 
neuropathy of the lower extremities.  As such, service 
connection is not warranted.  

The veteran is also seeking service connection for arthritis 
of the spine and of the lower extremities, other than the 
arthritis of the right knee for which service connection has 
already been established.  Review of the service medical 
records does not show any evidence of arthritis of the lower 
extremities or of the spine.  Records of private treatment, 
dated from 1981 to 1987 show that the veteran had complaints 
of back pain of two years duration that had developed 
spontaneously.  Later records continue to show arthritis of 
several joints.  It is noted that the record shows that the 
veteran had arthritis of the left knee, and had undergone a 
total left knee replacement as well as arthritis of the 
lumbar and cervical spine.  Review of the record shows in 
response to an order by this Board, an examination was 
conducted in March 2005.  The examiner was specifically 
requested to render opinions regarding whether the veteran 
had developed arthritis as a result of service or a service 
related disability.  It was specifically noted that the left 
knee arthritis, which necessitated the left knee replacement 
was not caused by the veteran's service-related right knee 
condition, peripheral vascular disease or right tibial nerve 
lesion.  Regarding the spine, the veteran's arthritis and 
degenerative disc disease of the spine were more likely than 
not related to the veteran's age and not to any service-
related injury.  The examiner specifically stated that, while 
the arthritis of the right knee could exacerbate the back 
degenerative arthritis, X-ray studies of the spine did not 
show findings that were inconsistent with the veteran's age.  
As such, it is not found that the veteran's service-connected 
disorders had caused or permanently aggravated the veteran's 
lower extremity or spinal arthritis and service connection 
must be denied.  Finally it is noted that the first evidence 
of the arthritis in these joints is years post-service.  
Thus, this is well outside the presumptive period for 
assigning service connection.


ORDER

Entitlement to service connection for neuropathy of the lower 
extremities (other than service-connected right tibial nerve 
lesion) is denied.  

Service connection for arthritis of the lower extremities 
(other than service-connected right knee) is denied.  

Service connection for arthritis of the back is denied.  

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
cardiovascular disease, is denied.  

New and material evidence not having been submitted, the 
application to reopen a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of residuals of a radical prostatectomy due to 
prostate carcinoma resulting from treatment rendered by VA in 
the early 1990's, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


